Citation Nr: 0403690	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for musculoligamentous strain in the right knee 
with ligamentous laxity.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for degenerative joint changes of the right 
knee.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran served in the Army National Guard from April 1989 
to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the Lincoln, 
Nebraska Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A preliminary review of the record discloses a need for 
further evidentiary development in this case.  

The veteran contends that she is entitled to service 
connection for a left knee condition as secondary to her 
service-connected right knee disability.  The record reflects 
that the veteran is service connected for musculoligamentous 
strain in the right knee with ligamentous laxity, currently 
evaluated as 10 percent disabling.

The veteran's left knee was examined by a private certified 
physician's assistant (P.-A.-C) in June 2002 after the 
veteran complained of a "sensation of grinding and a lot of 
noise or clicking when bending".  In a letter dated August 
9, 2002, the 
P.-A.-C. stated that, "the exam did show crepitus on flexion 
and extension.  [The veteran] also had some apprehension with 
full extension.  [The veteran] did not have any joint laxity.  
X-ray at that time did show degenerative changes."  The 
P.-A.-C. also stated, "In my opinion, there is a direct 
correlation between the right and left knee.  [The veteran] 
has had to compensate for her right knee by having to place 
more weight on her left leg."  

While it appears that the P.-A.-C. has provided evidence of a 
link between the veteran's current left knee condition and 
the veteran's service-connected right knee, it is still 
necessary that the veteran produce evidence of a current 
disability and medical evidence linking that disability to 
service or to a service-connected disability.  Unfortunately, 
the evidence that is of record does not demonstrate a current 
diagnosis of degenerative changes of the left knee which has 
been established by X-ray findings.  

It is unclear from the record whether the RO has ever 
specifically attempted to obtain any actual clinical records 
from the P.-A.-C.  Any additional post-service medical 
records might prove substantially material in deciding the 
outcome of this claim.  Consequently, the Board finds that in 
the absence of actual clinical records (as distinguished from 
physicians' statements based upon recollections of previous 
treatment) of any treatment for degenerative changes to the 
veteran's left knee, a medical opinion after review of the 
entire record and examination of the veteran is warranted.

In addition, the veteran contends that she is entitled to 
increased compensation for her service-connected right knee 
disability.  In August 2002, the veteran stated that her 
right knee disability had worsened.  The veteran's last VA 
examination was conducted in May 2002.  VA's General Counsel 
has indicated that when a claimant asserts that the severity 
of a disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  While a VA examination was 
scheduled for the veteran on October 3, 2002, there is no 
indication in the veteran's claims file which indicates that 
the veteran was notified of such examination.  Under these 
circumstances, the veteran should be afforded a VA 
examination for the purpose of determining the current 
severity of the service-connected disability on appeal.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Board must also address the Veteran's Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The 
VCAA provides that VA shall make reasonable efforts to notify 
claimants of the relevant evidence necessary to substantiate 
a claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir 2003).

A review of the claims file reveals that the veteran has not 
been fully notified of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Specifically, the RO's October 2002 letter to the veteran did 
not address the evidence required to substantiate a claim for 
an increased rating.  Therefore, it is apparent that the 
Board must remand this case to ensure that the veteran is 
properly notified of the VCAA and to determine whether all 
evidence needed to consider the claim has been obtained.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
evidence not previously provided to VA 
which is necessary to substantiate the 
claim on appeal and whether VA or the 
veteran is expected to obtain any such 
evidence (Quartuccio).  

2.   The veteran should be afforded the 
appropriate VA examination to determine 
the nature and etiology of any left knee 
disability that might be present.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether the veteran suffers from an 
existing left knee disability; and if so, 
whether it is at least as likely as not 
that the veteran's left knee disability 
is related to the veteran's active duty 
service or to the veteran's service-
connected right knee disability.  
 
3.  The veteran should be afforded the 
appropriate VA examination to determine 
the severity of her service-connected 
right knee disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.    

4.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	
                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




